

116 HR 2678 RH: No President is Above the Law Act of 2020
U.S. House of Representatives
2020-12-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IBUnion Calendar No. 589116th CONGRESS2d SessionH. R. 2678[Report No. 116–705]IN THE HOUSE OF REPRESENTATIVESMay 10, 2019Mr. Nadler (for himself, Mr. Swalwell of California, and Mr. Deutch) introduced the following bill; which was referred to the Committee on the JudiciaryDecember 31, 2020Additional sponsors: Ms. Norton, Ms. Schakowsky, Mr. Beyer, Mr. Cohen, Mr. Morelle, Mr. Kennedy, Mr. Raskin, Mr. Heck, Mr. Payne, Mr. Thompson of California, Mr. Quigley, Ms. Eshoo, Mr. Johnson of Georgia, Mr. Lowenthal, Mr. Ted Lieu of California, Ms. Lofgren, Mr. Blumenauer, Mr. DeFazio, Ms. Jackson Lee, Ms. Scanlon, Mr. Neal, Mr. Cicilline, and Ms. EscobarDecember 31, 2020Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printedStrike out all after the enacting clause and insert the part printed in italicFor text of introduced bill, see copy of bill as introduced on May 10, 2019A BILLTo amend title 18, United States Code, to provide for the tolling of the statute of limitations with regard to certain offenses committed by the President of the United States during or prior to tenure in office, and for other purposes.1.Short titleThis Act may be cited as the No President is Above the Law Act of 2020.2.Tolling of statute of limitations(a)Offenses committed by the President or Vice President during or prior to tenure in officeSection 3282 of title 18, United States Code, is amended by adding at the end the following:(c)Offenses committed by the President or Vice President during or prior to tenure in officeIn the case of any person serving as President or Vice President of the United States, the duration of that person’s tenure in office shall not be considered for purposes of any statute of limitations applicable to any Federal criminal offense committed by that person (including any offenses committed during any period of time preceding such tenure in office)..(b)ApplicabilityThe amendments made by subsection (a) shall apply to any offense committed before the date of the enactment of this section, if the statute of limitations applicable to that offense had not run as of such date.December 31, 2020Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed